 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is entered into as of March
11, 2020 (provided, however, that this Agreement shall only be effective as of
the last date that this Agreement is signed by the Company (as defined in this
Agreement) and the Investor (as defined in this Agreement) (the “Execution
Date”)), by and between Simplicity Esports and Gaming Company, a Delaware
corporation (the “Company”), and TRITON FUNDS LP, a Delaware limited partnership
company (the “Investor”). The Company and the Investor may be referred to herein
collectively as the “Parties” and each individually as a “Party.”

 

RECITALS:

 

WHEREAS, pursuant to the Common Stock Purchase Agreement entered into by and
between the Company and the Investor as of March 11, 2020 (the “CSPA”), the
Company has agreed to issue and sell to the Investor a number of shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”) for up
to an aggregate purchase price of Five Hundred Thousand Dollars ($500,000); and

 

WHEREAS, as an inducement to the Investor to execute and deliver the CSPA, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “1933 Act”), and applicable state
securities Laws, with respect to the shares of Common Stock issuable pursuant to
the CSPA;

 

NOW THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained hereinafter and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Investor hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

Section 1.01 DEFINITIONS. For all purposes of and under this Agreement, the
following terms shall have the respective meanings below, and such meanings
shall be equally applicable to the singular and plural forms of such defined
terms.

 

  (a) “Person” means a natural person, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or any agency or
instrumentality thereof.         (b) “Register,” “Registered,” and
“Registration” refer to the Registration effected by preparing and filing one
(1) or more Registration Statements in compliance with the 1933 Act and pursuant
to Rule 415 under the 1933 Act or any successor rule providing for offering
securities on a continuous basis (“Rule 415”), and the declaration or ordering
of effectiveness of such Registration Statement(s) by the United States
Securities and Exchange Commission (the “SEC”).         (c) “Registrable
Securities” means (i) the shares of Common Stock issued or issuable pursuant to
the CSPA, and (ii) any shares of capital stock issued or issuable with respect
to such shares of Common Stock, if any, as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, which have
not been (x) included in the Registration Statement that has been declared
effective by the SEC, or (y) sold under circumstances meeting all of the
applicable conditions of Rule 144 (or any similar provision then in force) under
the 1933 Act.

 

   

 

 

Section 1.02 OTHER TERMS. All capitalized terms used in this Agreement and not
otherwise defined herein shall have the same meaning ascribed to them as in the
CSPA.

 

Section 1.03 INTERPRETIVE PROVISIONS. Unless the express context otherwise
requires, the words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement; terms defined in the
singular shall have a comparable meaning when used in the plural, and vice
versa; the terms “Dollars” and “$” mean United States Dollars, unless otherwise
specified herein; references herein to a specific Section, Subsection, Recital
or Exhibit shall refer, respectively, to Sections, Subsections, Recitals or
Exhibits of this Agreement; wherever the word “include,” “includes,” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation”; references herein to any gender shall include each
other gender; references herein to any contract or agreement (including this
Agreement) mean such contract or agreement as amended, supplemented or modified
from time to time in accordance with the terms thereof; with respect to the
determination of any period of time, the word “from” means “from and including”
and the words “to” and “until” each means “to but excluding”; references herein
to any Law or any license mean such Law or license as amended, modified,
codified, reenacted, supplemented or superseded in whole or in part, and in
effect from time to time; and references herein to any Law shall be deemed also
to refer to all rules and regulations promulgated thereunder.

 

SECTION 2. REGISTRATION

 

Section 2.01 The Company shall, within thirty (30) calendar days of the
Execution Date, use its commercially reasonable efforts to file with the SEC a
Registration Statement or Registration Statements (as is necessary) on Form S-1
(or, if such form is unavailable for such a registration, on such other form as
is available for such registration) covering the resale of all of the
Registrable Securities, or amend its current Registration Statement to cover the
Registrable Securities, which Registration Statement(s) shall state that, in
accordance with Rule 416 promulgated under the 1933 Act, such Registration
Statement also covers such indeterminate number of additional shares of Common
Stock as may become issuable upon stock splits, stock dividends or similar
transactions. The Company shall initially register for resale all of the
Registrable Securities which would be issuable on the date preceding the filing
of the Registration Statement based on the Purchase Price on such date as
determined pursuant to the CSPA, and as shall be permitted to be included
thereon in accordance with applicable SEC rules, regulations and interpretations
so as to permit the resale of such Registrable Securities by the Investor,
including but not limited to under Rule 415 under the 1933 Act at
then-prevailing market prices (and not fixed prices).

 

Section 2.02 The Company shall use all commercially reasonable efforts to have
the Registration Statement(s) declared effective by the SEC within thirty (30)
calendar days, but no more than ninety (90) calendar days after the Company has
filed the Registration Statement.

 

Section 2.03 [Omitted].

 

Section 2.04 Notwithstanding the registration obligations set forth in this
SECTION 2, if the staff of the SEC (the “Staff”) or the SEC informs the Company
that all of the unregistered Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single Registration Statement, the Company agrees to promptly (i) inform each of
the holders thereof and use its commercially reasonable efforts to file
amendments to the Registration Statement as required by the SEC and/or (ii)
withdraw the Registration Statement and file a new registration statement (the
“New Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the SEC, on Form S-1 to
register for resale the Registrable Securities as a secondary offering. If the
Company amends the Registration Statement or files a New Registration Statement,
as the case may be, under clauses (i) or (ii) above, the Company will use its
commercially reasonable efforts to file with the SEC, as promptly as allowed by
the Staff or SEC, one or more registration statements on Form S-1 to register
for resale those Registrable Securities that were not registered for resale on
the Registration Statement, as amended, or the New Registration Statement.

 

   

 

 

SECTION 3. RELATED OBLIGATIONS.

 

Section 3.01 At such time as the Company is obligated to prepare and file the
Registration Statement with the SEC pursuant to SECTION 2, the Company will
affect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, with respect thereto, the Company
shall have the obligations as set forth in this SECTION 3.

 

Section 3.02 The Company shall use all commercially reasonable efforts to cause
such Registration Statement relating to the Registrable Securities to become
effective and shall use commercially reasonable efforts keep such Registration
Statement effective until the earlier to occur of the date on which (A) the
Investor shall have sold all the Registrable Securities; or (B) the Investor has
no obligation to acquire any additional shares of Common Stock under the CSPA
(the “Registration Period”). The Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading. The Company
shall use all commercially reasonable efforts to respond to all SEC comments
within ten (10) Trading Days from receipt of such comments by the Company. The
Company shall use all commercially reasonable efforts to cause the Registration
Statement relating to the Registrable Securities to become effective no later
than three (3) Trading Days after notice from the SEC that the Registration
Statement may be declared effective. The Investor agrees to provide all
information which is required by Law to be provided to the Company, including
the intended method of disposition of the Registrable Securities, and the
Company’s obligations set forth above shall be conditioned on the receipt of
such information.

 

Section 3.03 The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective during the Registration Period, and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement until such time as
all of such Registrable Securities shall have been disposed of in accordance
with the intended methods of disposition by the Investor thereof as set forth in
such Registration Statement. In the event the number of shares of Common Stock
covered by the Registration Statement filed pursuant to this Agreement is at any
time insufficient to cover all of the Registrable Securities, the Company shall
amend such Registration Statement, or file a new Registration Statement (on the
short form available therefor, if applicable), or both, so as to cover all of
the Registrable Securities, in each case, as soon as practicable, but in any
event, within thirty (30) calendar days after the necessity therefor arises
(based on the then Purchase Price of the Common Stock and other relevant factors
on which the Company reasonably elects to rely) and subject to SEC rules,
regulations and interpretations, assuming the Company has sufficient authorized
shares at that time, and if it does not, within thirty (30) calendar days after
such shares are authorized. The Company shall use commercially reasonable
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as reasonably practicable following the filing thereof.

 

   

 

 

Section 3.04 The Company shall make available to the Investor and its legal
counsel without charge (i) promptly after the same is prepared and filed with
the SEC at least one (1) copy of such Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference and all exhibits, the prospectus
included in such Registration Statement (including each preliminary prospectus)
and, with regards to such Registration Statement(s), except as may be prohibited
by Law or with respect to any information which may be material non-public
information, any correspondence by or on behalf of the Company to the SEC or the
staff of the SEC and any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to such Registration Statement; (ii)
upon the effectiveness of any Registration Statement, the Company shall make
available copies of the prospectus, via EDGAR, included in such Registration
Statement and all amendments and supplements thereto; and (iii) such other
documents, including copies of any preliminary or final prospectus, as the
Investor may reasonably request from time to time to facilitate the disposition
of the Registrable Securities. For the avoidance of doubt, any filing available
to the Investor via the SEC’s live EDGAR system shall be deemed “available to
the Investor” hereunder.

 

Section 3.05 The Company shall use commercially reasonable efforts to (i)
register and qualify the Registrable Securities covered by the Registration
Statement under such other securities or “blue sky” Laws of such states in the
United States as the Investor reasonably requests; (ii) prepare and file in
those jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period; (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3.05, (y) subject itself
to general taxation in any such jurisdiction or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Investor of the receipt by the Company of any notification with respect to
the suspension of the registration or qualification of any of the Registrable
Securities for sale under the securities or “blue sky” Laws of any jurisdiction
in the United States or its receipt of actual notice of the initiation or
threatening of any proceeding for such purpose.

 

Section 3.06 As promptly as practicable after becoming aware of such event, the
Company shall notify Investor in writing of the happening of any event as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (“Registration Default”) and use all diligent efforts to promptly
prepare a supplement or amendment to such Registration Statement and take any
other necessary steps to cure the Registration Default (which, if such
Registration Statement is on Form S-3, may consist of a document to be filed by
the Company with the SEC pursuant to Section 13(a), Section 13(c), Section 14 or
Section 15(d) of the 1934 Act and to be incorporated by reference in the
prospectus) to correct such untrue statement or omission, and make available
copies of such supplement or amendment to the Investor. The Company shall also
promptly notify the Investor (i) when a prospectus or any prospectus supplement
or post-effective amendment has been filed, and when the Registration Statement
or any post-effective amendment has become effective (the Company will prepare
notification of such effectiveness which shall be delivered to the Investor on
the same day of such effectiveness and by overnight mail), additionally, the
Company will promptly provide to the Investor a copy of the effectiveness order
prepared by the SEC once it is received by the Company; (ii) of any request by
the SEC for amendments or supplements to the Registration Statement or related
prospectus or related information, (iii) of the Company’s reasonable
determination that a post-effective amendment to the Registration Statement
would be appropriate, (iv) in the event the Registration Statement is no longer
effective, or (v) if the Registration Statement is stale as a result of the
Company’s failure to timely file its financials or otherwise.

 

   

 

 

Section 3.07 The Company shall use all commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
the Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investor holding Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
concerning the effectiveness of the registration statement.

 

Section 3.08 The Company shall permit the Investor and one (1) legal counsel,
designated by the Investor, to review and comment upon the Registration
Statement and all amendments and supplements thereto at least one (1) calendar
day prior to their filing with the SEC. However, any postponement of a filing of
a Registration Statement or any postponement of a request for acceleration or
any postponement of the effective date or effectiveness of a Registration
Statement by written request of the Investor (collectively, the “Investor’s
Delay”) shall not act to trigger any penalty of any kind, or any cash amount due
or any in-kind amount due to the Investor from the Company under any and all
agreements of any nature or kind between the Company and the Investor. The
event(s) of an Investor’s Delay shall act to suspend all obligations of any kind
or nature of the Company under any and all agreements of any nature or kind
between the Company and the Investor.

 

Section 3.09 The Company shall hold in confidence and not make any disclosure of
information concerning the Investor unless (i) disclosure of such information is
necessary to comply with federal or state Laws, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, or (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction. The Company agrees that it shall,
upon learning that disclosure of such information concerning the Investor is
sought in or by a court or governmental body of competent jurisdiction or
through other means, to the extent legally permissible, give prompt written
notice to the Investor and allow the Investor, at the Investor’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order covering such information.

 

Section 3.10 The Company shall use all commercially reasonable efforts to
maintain designation and quotation of all the Registrable Securities covered by
any Registration Statement on the Principal Market. If, despite the Company’s
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding sentence, it shall use commercially reasonable efforts to cause all
the Registrable Securities covered by any Registration Statement to be listed on
each other national securities exchange and automated quotation system, if any,
on which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange or system. The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3.10.

 

   

 

 

Section 3.11 The Company shall cooperate with the Investor to facilitate the
prompt preparation and delivery the Registrable Securities to be offered
pursuant to the Registration Statement and enable such Registrable Securities to
be in such denominations or amounts, as the case may be, as the Investor may
reasonably request.

 

Section 3.12 The Company shall provide a transfer agent for all the Registrable
Securities not later than the effective date of the first Registration Statement
filed pursuant hereto.

 

Section 3.13 If reasonably requested by the Investor, the Company shall (i) as
soon as reasonably practical incorporate in a prospectus supplement or
post-effective amendment such information as the Investor reasonably determines
should be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
offering of the Registrable Securities to be sold in such offering; (ii) make
all required filings of such prospectus supplement or post-effective amendment
as soon as reasonably possible after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) supplement or make amendments to any Registration Statement.

 

Section 3.14 The Company shall use all commercially reasonable efforts to cause
the Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other Governmental Authorities as may be
necessary to facilitate the disposition of such Registrable Securities.

 

Section 3.15 The Company shall otherwise use all commercially reasonable efforts
to comply with all applicable rules and regulations of the SEC in connection
with any registration hereunder.

 

Section 3.16 Within three (3) Trading Days after the Registration Statement
which includes Registrable Securities is declared effective by the SEC, the
Company shall deliver to the transfer agent for such Registrable Securities,
with copies to the Investor, confirmation that such Registration Statement has
been declared effective by the SEC.

 

Section 3.17 All legal expenses, other than underwriting discounts and sales or
brokerage commissions and other than as set forth in the CSPA, incurred in
connection with registrations including comments, filings or qualifications
pursuant to SECTION 2 including, without limitation, all registration, listing
and qualifications fees, and printing fees shall be paid by the Company.

 

Section 3.18 With a view to making available to the Investor the benefits of
Rule 144 promulgated under the 1933 Act or any other similar rule or regulation
of the SEC that may at any time permit the Investor to sell Registrable
Securities to the public without registration (“Rule 144”), provided that the
Investor holds any Registrable Securities are eligible for resale under Rule
144, the Company agrees to:

 

  (a) make and keep adequate current public information available, as those
terms are understood and defined in Rule 144;         (b) file with the SEC in a
timely manner all reports and other documents required of the Company under the
1933 Act and the 1934 Act so long as the Company remains subject to such
requirements and the filing of such reports and other documents is required for
the applicable provisions of Rule 144; and         (c) furnish to the Investor,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the 1933 Act and the 1934
Act, (ii) a copy of the most recent annual or quarterly report of the Company
and such other reports and documents so filed by the Company, and (iii) such
other information as may be reasonably requested to permit the Investor to sell
such securities pursuant to Rule 144 without registration.

 

   

 

 

SECTION 4. OBLIGATIONS OF THE INVESTOR

 

Section 4.01 At least five (5) calendar days prior to the first anticipated
filing date of the Registration Statement, the Company shall notify the Investor
in writing of the information the Company requires from the Investor for the
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities that the Investor agrees to furnish to the Company
that information regarding itself, the Registrable Securities and the intended
method of disposition of the Registrable Securities as shall reasonably be
required to effect the registration of such Registrable Securities and the
Investor shall execute such documents in connection with such registration as
the Company may reasonably request. The Investor covenants and agrees that, in
connection with any sale of Registrable Securities by it pursuant to the
Registration Statement, it shall comply with the “Plan of Distribution” section
of the then-current prospectus relating to such Registration Statement.

 

Section 4.02 The Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement hereunder.

 

Section 4.03 The Investor agrees that, upon receipt of written notice from the
Company of the happening of any event of the kind described in Section 3.07 or
the first sentence of Section 3.06, the Investor will immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement(s)
covering such Registrable Securities until the Investor’s receipt of the copies
of the supplemented or amended prospectus contemplated by Section 3.07 or the
first sentence of Section 3.06.

 

SECTION 5. INDEMNIFICATION

 

Section 5.01 In the event any Registrable Securities are included in the
Registration Statement under this Agreement this SECTION 5 shall apply thereto.

 

Section 5.02 To the fullest extent permitted by Law and subject to the terms and
conditions herein, the Company will, and hereby does, agree to indemnify, hold
harmless and defend the Investor, the directors, officers, partners, employees,
counsel, agents, representatives of, and each Person, if any, who controls,
Investor within the meaning of the 1933 Act or the 1934 Act (each, an “Investor
Indemnified Party”), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, attorneys’ fees, amounts paid in
settlement or expenses, joint or several (collectively, “Claims”), incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” Laws of any jurisdiction in which the Investor has requested in
writing that the Company register or qualify the Shares (“Blue Sky Filing”), or
the omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which the statements therein were made, not misleading, (ii)
any untrue statement or alleged untrue statement of a material fact contained in
the final prospectus (as amended or supplemented, if the Company files any
amendment thereof or supplement thereto with the SEC) or the omission or alleged
omission to state therein any material fact necessary to make the statements
made therein, in light of the circumstances under which the statements therein
were made, not misleading, or (iii) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any other Law, including, without
limitation, any state securities Law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement, and the Company shall notify Purchaser promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Company is
aware (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). Subject to the restrictions set forth in Section
5.05 the Company shall reimburse the Investor and each such controlling person,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim related to a
Violation. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 5.02 (i) shall not apply to
a Claim arising out of or based upon a Violation which is due to the inclusion
in the Registration Statement of the information furnished to the Company by any
Investor Indemnified Party expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto; (ii) shall not be available to the extent such Claim is based on (a) a
failure of the Investor to deliver or to cause to be delivered the prospectus
made available by the Company or (b) the Investor Indemnified Party’s use of an
incorrect prospectus despite being promptly advised in advance by the Company in
writing not to use such incorrect prospectus; (iii) any claims based on the
manner of sale of the Registrable Securities by the Investor or of the
Investor’s failure to register as a dealer under applicable securities Laws;
(iv) any omission of the Investor to notify the Company of any material fact
that should be stated in the Registration Statement or prospectus relating to
the Investor or the manner of sale; and (v) any amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Company, which consent shall not be unreasonably withheld. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Investor Indemnified Party and shall survive the resale of the
Registrable Securities by the Investor pursuant to the Registration Statement.

 

   

 

 

Section 5.03 In connection with any Registration Statement in which Investor is
participating, the Investor agrees to severally and jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 5.02, the Company, the officers, directors, members, partners, agents
and employees (and any other individuals or entities with a functionally
equivalent role of a person holding such titles, notwithstanding a lack of such
title or any other title) of the Company, each individual or entity who controls
the company (within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act) and the officers, directors, members, partners, agents and
employees (and any other individuals or entities with a functionally equivalent
role of a person holding such titles, notwithstanding a lack of such title or
any other title) of each such controlling individual (each a “Company
Indemnified Party”) against any Claim or Indemnified Damages to which any of
them may become subject insofar as such Claim or Indemnified Damages arise out
of or are based upon any Violation, in each case to the extent, and only to the
extent, that such Violation is incurred, arises out of or related to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any related prospectus or any form of prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any such prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the 1933 Act, the 1934 Act or any state
securities Law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Agreement, but only to the extent that
such untrue statements or omissions are based upon information regarding
Investor furnished to the Company by Investor for use therein, and the Investor
will reimburse any legal or other expenses reasonably incurred by any Company
Indemnified Party in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 5.03
and the agreement with respect to contribution contained in Section 5.07 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Investor, which consent shall
not be unreasonably withheld. Investor shall notify the Company promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Agreement of which Investor is aware.

 

Section 5.04 Any indemnity hereunder shall remain in full force and effect
regardless of any investigation made by or on behalf of any Investor Indemnified
Party or Company Indemnified Party (each, an “Indemnified Party”), as
applicable, and shall survive the resale of the Registrable Securities by the
Investor pursuant to the Registration Statement. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
SECTION 5 with respect to any preliminary prospectus shall not inure to the
benefit of any Indemnified Party if the untrue statement or omission of material
fact contained in the preliminary prospectus were corrected on a timely basis in
the prospectus, as then amended or supplemented. This indemnification provision
shall apply separately to each Investor and liability hereunder shall not be
joint and several.

 

Section 5.05 Promptly after receipt by an Indemnified Party under this SECTION 5
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving a Claim, such Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this SECTION 5, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Party; provided, however, that an Indemnified Party shall have
the right to retain its own counsel with the fees and expenses to be paid by the
indemnifying party, if, in the reasonable opinion of counsel retained by the
Indemnified Party, the representation by counsel of the Indemnified Party and
the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Party and any other party
represented by such counsel in such proceeding. The indemnifying party shall pay
for only one (1) separate legal counsel for the Indemnified Party and such
counsel shall be selected by the Investor, if the Investor is entitled to
indemnification hereunder, or the Company, if the Company is entitled to
indemnification hereunder, as applicable. The Indemnified Party shall cooperate
fully with the indemnifying party in connection with any negotiation or defense
of any such action or Claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
which relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effectuated without
its written consent, provided, however, that the indemnifying party shall not
unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the consent of the Indemnified Party, consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such Claim.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Party with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Party under this SECTION 5, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

   

 

 

Section 5.06 The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to pursuant to the Law.

 

Section 5.07 To the extent any indemnification by an indemnifying party is
prohibited or limited by Law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under this SECTION 5 to the fullest extent permitted by Law; provided, however,
that: (i) no contribution shall be made under circumstances where the maker
would not have been liable for indemnification under the fault standards set
forth in this SECTION 5; and (ii) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any seller of Registrable Securities
who was not guilty of fraudulent misrepresentation.

 

SECTION 6. MISCELLANEOUS

 

Section 6.01 LAW GOVERNING THIS AGREEMENT; ADDITIONAL PROVISIONS.

 



  (a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of Delaware without regard to principles of conflicts of laws.
Any action brought by either Party against the other concerning the Transactions
shall be brought only in the state or federal courts located in Los Angeles,
California. The Parties hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens. The
Parties agree to submit to the in personam jurisdiction of such courts. Each
Party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Investment Documents by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such Party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by Law

 

   

 

 

  (b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS, THE PERFORMANCE THEREOF OR THE FINANCINGS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 6.01(b). Each of the Parties acknowledge that each has been represented
in connection with the signing of this waiver by independent legal counsel
selected by the respective Party and that such Party has discussed the legal
consequences and import of this waiver with legal counsel. Each of the Parties
further acknowledge that each has read and understands the meaning of this
waiver and grants this waiver knowingly, voluntarily, without duress and only
after consideration of the consequences of this waiver with legal counsel.      
  (c) The prevailing Party in any dispute hereunder shall be entitled to recover
from the other Party its reasonable attorneys’ fees and costs.         (d) In
the event that any provision of this Agreement or any other agreement delivered
in connection herewith is invalid or unenforceable under any applicable statute
or rule of Law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of Law. Any such provision which may prove invalid or
unenforceable under any Law shall not affect the validity or enforceability of
any other provision of any agreement.         (e) The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof. This Agreement shall not be construed as if it had been
prepared by one of the Parties, but rather as if both Parties had prepared the
same.

 

Section 6.02 LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth
in the Investment Documents each Party shall pay the fees and expenses of its
advisers, counsel, the accountants and other experts, if any, and all other
expenses incurred by such Party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

 

   

 

 

Section 6.03 NOTICES.

 

  (a) Any notice or other communications required or permitted hereunder shall
be in writing and shall be sufficiently given if personally delivered to it or
sent by email, overnight courier or registered mail or certified mail, postage
prepaid, addressed as follows:

 

if to the Company, to:

 

Simplicity Esports and Gaming Company

7000 W. Palmetto Park Road, Suite 505

Boca Raton, Florida 33433

Attention: Jed Kaplan

Email: jkaplan@simplicityesports.com

 

With a copy, which shall not constitute notice, to:

 

Anthony L.G., PLLC

Attn: Laura Anthony

625 N. Flagler Drive, Suite 600

West Palm Beach, FL 33401

Email: lanthony@anthonypllc.com

 

If to Investor, to:

 

Triton Funds LP

Attn: Marc Indeglia

1262 Prospect Street

La Jolla, CA 92037

Email: tritonfunds@tritonfunds.com

 

  (b) Any Party may change its address for notices hereunder upon notice to each
other Party in the manner for giving notices hereunder.         (c) Any notice
hereunder shall be deemed to have been given (i) upon receipt, if personally
delivered, (ii) on the day after dispatch, if sent by overnight courier, (iii)
upon dispatch, if transmitted by email with return receipt requested and
received and (iv) three (3) days after mailing, if sent by registered or
certified mail.

 

Section 6.04 AMENDMENTS; NO WAIVERS; NO THIRD-PARTY BENEFICIARIES.

 

  (a) This Agreement may be amended, modified, superseded, terminated or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by both
Parties.         (b) Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any Party of
the performance of any obligation by the other Party shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.         (c)  Neither any failure or delay in exercising
any right or remedy hereunder or in requiring satisfaction of any condition
herein nor any course of dealing shall constitute a waiver of or prevent any
Party from enforcing any right or remedy or from requiring satisfaction of any
condition. No notice to or demand on a Party waives or otherwise affects any
obligation of that Party or impairs any right of the Party giving such notice or
making such demand, including any right to take any action without notice or
demand not otherwise required by this Agreement. No exercise of any right or
remedy with respect to a breach of this Agreement shall preclude exercise of any
other right or remedy, as appropriate to make the aggrieved Party whole with
respect to such breach, or subsequent exercise of any right or remedy with
respect to any other breach.         (d)  Notwithstanding anything else
contained herein, no Party shall seek, nor shall any Party be liable for,
consequential, punitive or exemplary damages, under any tort, contract, equity,
or other legal theory, with respect to any breach (or alleged breach) of this
Agreement or any provision hereof or any matter otherwise relating hereto or
arising in connection herewith.

 

   

 

 

Section 6.05 FURTHER ASSURANCES. Following the Execution Date, each Party shall
execute and deliver such documents and other papers and take such further action
as may be reasonably required to carry out the provisions of the Investment
Documents.

 

Section 6.06 SUCCESSORS AND ASSIGNS; BENEFIT. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and assigns. No Party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
written consent of the other Parties. Nothing in this Agreement, expressed or
implied, shall confer on any Person other than the Parties, and their respective
successors and assigns, any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.

 

Section 6.07 ENTIRE AGREEMENT. This Agreement and the other Investment Documents
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and supersedes all prior agreements and
understandings, both oral and written, between the Parties with respect to the
subject matter hereof and thereof.

 

Section 6.08 SPECIFIC PERFORMANCE. Each Party agrees that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that each Party shall be entitled to seek specific
performance of the terms hereof in addition to any other remedy at law or in
equity.

 

Section 6.09 COUNTERPARTS. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that each Party need not
sign the same counterpart. A facsimile copy or electronic transmission of a
signature page shall be deemed to be an original signature page. A Party’s
signature on the signature page hereof evidences such Party’s agreement to be
bound by the terms and conditions of this Agreement. Each undersigned signatory
hereby certifies that he or she has read and understands this Agreement, the
representations made by the Party for which such signatory is executing this
Agreement are true and accurate, and that such Party agrees to be bound by its
terms.

 

[Signatures appear on following page]

 

   

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year written below.

 

        Simplicity Esports and Gaming Company         By: /s/ Roman Franklin  
Name: Roman Franklin   Title: President   Date: March 12, 2020         Triton
Funds LP       By: /s/ Tyler Hoffman   Name: TYLER HOFFMAN   Title: AUTHORIZED
SIGNATORY   Date: MARCH 11, 2020

 

   

 